FERGUSON, Judge.
Where defendant was convicted and sentenced for strong-armed robbery on a guilty plea after the victim had died from injuries suffered in the course of the offense, the double jeopardy prohibition barred a new prosecution for homicide. Cf. State v. Kirkland, 401 So.2d 1335 (Fla.1981); Southworth v. State, 98 Fla. 1184, 125 So. 345 (1929) (double jeopardy prohibition not a bar to new prosecution for murder where defendant is convicted of strong-armed robbery prior to death of robbery victim). The trial court’s finding, that the State in the exercise of due diligence could have ascertained that the victim succumbed the day prior to the court’s acceptance of the guilty plea, is supported by competent and substantial evidence.
The order dismissing the indictment is
Affirmed.